Citation Nr: 1215136	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-36 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011 and February 2012 decisions, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran was engaged in combat with the enemy in active service during the Vietnam Era, and his assertion as to exposure to acoustic trauma therein is consistent with the circumstances of such service, thus every reasonable doubt is resolved in favor of the Veteran that such noise exposure was incurred during service. 

3. The competent, credible, and probative evidence shows current diagnoses of bilateral hearing loss and tinnitus and continuity of symptomatology for each disorder since active service. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2. Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the claims on appeal, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 

II. Decision

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus due to the numerous explosions he experienced during his service in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West 2002). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

If the record demonstrates that the Veteran engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002). Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. Id.

The specific dates encompassing the "periods of war" are set by statute, to include the Vietnam Era beginning on February 28, 1961 and ending on May 7, 1975. 38 U.S.C.A. § 101(29)(A) (West 2002) (in the case of a veteran who served in the Republic of Vietnam during that period).

A hearing loss disability for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent. 38 C.F.R. § 3.385 (2011). See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In an April 2008 personal statement, the Veteran asserted that while serving as a crew chief in Vietnam, he was involved in numerous combat situations that included being shot at and experiencing mortar fire. In a September 2009 substantive appeal, via a VA Form 9, he further noted exposure to mortar explosions, clamor, and loud gun firing in combat areas while in Vietnam. The Veteran's assertions of combat experience are supported by the evidence of record, to include his DA Form 20 which documents his active service in Vietnam from July 1966 to July 1967 and his military occupational specialty (MOS) were helicopter mechanic and aircraft mechanic. His DD Form 214 further shows that he engaged in combat with the enemy evidenced by receipt of the Air Medal with "V" device, along with other medals and awards. As a result, the Board resolves every reasonable doubt in favor of the Veteran that the incurrence of acoustic trauma during service has been established by the evidentiary record. 38 U.S.C.A. §§ 101(29)(A), 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

Therefore, the questions for consideration are whether the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, and whether such disorders resulted from the conceded in-service noise exposure.

First, the evidentiary record shows current diagnoses of bilateral hearing loss for VA purposes and tinnitus. At the April 2008 VA audiological examination, the Veteran's auditory thresholds were 40 decibels at the 4000 Hertz range in the right ear and at the 3000 Hertz range in the left ear. See 38 C.F.R. § 3.385 (2011). The Veteran also reported having constant bilateral tinnitus, as noted in a February 2008 VA outpatient treatment record, June 2011 VA audiological examination report, and September 2009 substantive appeal. The Board acknowledges the Veteran is competent to provide evidence about observable symptoms, such as ringing in his ears, as it is personal knowledge that came through the use of his senses. See Layno v. Brown. 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1377 (Fed. Cir. 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").

Next, given the benefit of the doubt to the Veteran, review of the evidentiary record supports a finding that service connection is warranted for the Veteran's bilateral hearing loss and tinnitus.

The service treatment records do not show complaints, treatment, or a diagnosis of bilateral hearing loss and tinnitus; however, there is evidence of a shift in his bilateral auditory thresholds during service. At the October 1965 entrance examination, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)


At the time of separation from service, an October 1967 separation examination report documented his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
unavailable
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
unavailable
5 (10)

(Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. So, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.)

During an April 2008 VA outpatient hearing evaluation, the Veteran reported decreased hearing and that his tinnitus was severe in nature by keeping him up all night. Following the evaluation, there were objective findings of normal hearing between the 250 and 2000 Hertz ranges and sloping to moderate high frequency loss through the 8000 Hertz range. On VA examination in April 2008, the examiner noted review of the claims file, documented the Veteran's audiogram results, and opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not due to excessive noise exposure in service because the Veteran had normal hearing at the discharge physical.

Pursuant to remand instructions in a March 2011 Board decision, the Veteran was offered an additional VA audiological examination in order for the appropriate examiner to elicit a history from the Veteran of his military and post-service occupational noise exposure. The June 2011 VA examination reported showed the Veteran's medical history included military noise exposure and occupational noise exposure from working as a big rig truck driver for 20 years and in a warehouse for seven years. He denied recreational noise exposure, with the exception for minimal use of a skill saw and outboard motor-fishing boats. Following the evaluation, the examiner opined that since the Veteran's separation was within normal limits, bilateral hearing loss was not caused by or a result of military service and was more likely caused by or a result of occupational noise exposure as a truck driver/warehouseman for 27 years. Moreover, the examiner noted the Veteran's tinnitus is a symptom associated with bilateral hearing loss and opined the disability was less likely caused by military noise exposure and more likely due to occupational noise exposure because, again, the Veteran had normal hearing upon separation from service and based on the case history provided by the Veteran.

Subsequently, the Veteran submitted a December 2011 statement and explained, in pertinent part, that he only worked in the warehouse for 2 years, which involved running the general merchandise department as the foreman, and for 25 years he drove trucks, which were replaced with brand new models every 3 years and were as quiet to drive as new passenger cars. As a result, in a February 2012 decision, the Board found that the prior VA medical opinions of record were inadequate in light of the Veteran's more recent statement regarding the degree of his post-service occupational noise exposure. The Board remanded the case for the June 2011 VA examiner to address the December 2011 statement and opine as to whether or not the June 2011 medical opinion changed in light of the newly associated evidence of record. The Board finds that a March 2012 addendum by the June 2011 VA examiner was associated with the claims file, is a duplicate copy of the prior medical opinion, and failed to address the Veteran's most recent contentions as requested by the Board. 

As a result, the Board finds that the VA medical opinions rendered in the April 2008 and June 2011 examination reports and March 2012 addendum lack probative value for the issue of whether the Veteran's claimed disabilities resulted from the conceded in-service noise exposure because they failed to consider the Veteran's explanation of his post-service occupational noise exposure. The Board notes that multiple attempts have been made to ensure the VA medical opinions of record are adequate; however, any future attempts would be futile.

The Veteran is competent to report his continuity of symptomatology to service, and there is no reason for the Board to question the Veteran's credibility regarding the matter of continuity in this case. See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.). In the September 2009 substantive appeal, he reported that ever since his exposure to combat explosions during service, he has had ringing in both ears and noticed a slight hearing loss right away, which has gotten worse over time. More recently, the June 2011 VA examination report shows the Veteran's reported date of onset for tinnitus was in 1967, and the Veteran informed the examiner that one night during a mortar attack, he was thrown and could not hear for a few minutes, and then later that night ringing started in his left ear. Moreover, the evidence of record does not illustrate any intercurrent event or injury to the Veteran's ears.  The Veteran's contentions as to the onset and continuity of hearing loss and tinnitus are probative.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 53-56. Given the probative evidence of onset and continuity of hearing loss and tinnitus, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.    

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


